Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 and 15 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
A.     cured by heating (there appears to be no description in the specification of any curing by heating. If there is, the examiner cannot find it or it is too vague to meet the requirements of the Statute. In response to the similar rejection made last time for the expression “heat cured”, applicant simply argues that “heat cured” has been changed to “cured by heating”. For the reasons above, this is insufficient);
B.     cured and set (first see above, since it appears that cured in claim 15 may have something to do with cured by heating in claim 8. Second, the specification includes the phrase cured and set in paragraph [0034] thereof. However, what applicant intends by “cured full, clear, concise and exact terms required by the Statute. Therefore, the claim limitation is not properly described); 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 15 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the portions thereof that were not well described, as 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehrer (7,210,613). 
The claimed food carton can be the pizza box 10. 
The claimed expanded paperboard mesh food support can be support 20 in Fig 1 or any of the other embodiments of support disclosed in Lehrer. It is formed by expanding a single piece of paperboard as now claimed. Note Lehrer column 4 line 26, for example. Additionally, the food support is formed to define a plurality of adjacent apertures as also now claimed (the apertures formed by the 
The claimed food item can be the pizza. 
The paperboard of Lehrer appears to be biodegradeable as that claim term is best understood, and even though Lehrer does not specifically mention this property. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-17 is/are finally rejected under 35 U.S.C. 103 as being unpatentable over Lehrer (7,210,613). Lehrer may not disclose the features of these claims, however, they are all conventional or well within the level of skill of one of ordinary skill in the relevant art to .
For example, applicant now argues in response to a rejection for lack of adequate written description that biodegradeable paperboards are well known in the art. Note the arguments/Remarks filed on 12/6/21 at page 1 thereof. 
Therefore, it would have been obvious to provide the apparatus of Lehrer with any of the claimed features for the purpose of providing a better performing support for a particular size, weight or kind (for example, more greasy) of food product, in order to conveniently provide advertising related to the food product or in order to make the Lehrer apparatus more attractive.
Applicant's arguments filed 12/6/21 have been fully considered but they are not persuasive. Note the comments above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736